Citation Nr: 1438832	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a rash of the hands, underarms, and thighs.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for ischemic heart disease, previously claimed as congestive heart failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2010, and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Virtual VA electronic records storage system (Virtual VA) and the Veteran's claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for ischemic heart disease, previously claimed as congestive heart failure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a rash of the hands, underarms, and thighs was denied an August 2005 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the August 2005 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a rash of the hands, underarms, and thighs.  

3.  A rash of the hands, underarms, and thighs was not caused by or aggravated by the Veteran's military service.  

4.  There is no competent evidence that the Veteran has a current diagnosis of PTSD.  

5.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes that is related to his active military service.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied entitlement to service connection for a rash of the hands, underarms, and thighs is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013). 

2.  The evidence received since the August 2005 rating decision is new and material, and the claim for service connection for a rash of the hands, underarms, and thighs is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for establishing entitlement to service connection for a rash of the hands, underarms, and thighs have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3), 4.125(a) (2013).

5.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Because the Veteran's service connection claim for a rash of the hands, underarms, and thighs has been reopened, any error related to the VCAA with respect to the claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

Turning to the remaining claims, the Veteran was provided with the relevant notice and information in May 2009 and August 2009 letters prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letters of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The May 2014 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements addressed whether the Veteran has current diagnoses for the claimed disabilities on appeal, and whether the disabilities on appeal began in service or are otherwise related to service.  During the hearing, the undersigned suggested the submission of evidence that would assist the Veteran in substantiating his claims.  The undersigned VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).


Applicable Laws and Regulations
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  PTSD and skin rashes are not among those chronic disabilities listed.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability. If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994). 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) (2013) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Merits of the Rash of the Hands, Underarms, and Thighs Claim

In the August 2005 rating decision, which denied service connection for a rash on the hands, underarms, and thighs, the evidence of record consisted of the Veteran's service treatment records and VA outpatient treatment records from March 2003 to August 2004.  Service treatment records showed complaints of a rash in the groin area.  In June 1965, the Veteran visited sick call with a rash in the groin area for four days.  He was prescribed hydrocortisone ointment.  Upon discharge from service, clinical evaluation of the Veteran's skin and lymphatics was normal, as reflected on the June 1967 report of medical history, and the Veteran denied having a history of skin diseases on his report of medical history at expiration of term of service (ETS).  VA outpatient treatment records reflect no complaints, treatment, or diagnosis of a skin rash.  

The RO concluded that while the Veteran's service treatment records show treatment for a groin rash, there was no in-service treatment for a rash of the hands, underarms, or thighs.  More importantly, the RO determined that there was no evidence showing a then-current diagnosis for a skin rash of the hands, underarms, and thighs.  The Veteran was properly notified of the August 2005 rating decision in August 2005, but did not enter a NOD within one year of notice of the August 2005 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

New and material evidence to reopen the claim for service connection for a rash of the hands, underarms, and thighs has been received.  Since the August 2005 rating decision, the evidence received into the record includes VA outpatient treatment records, private treatment records, records from the Social Security Administration (SSA), a March 2010 VA examination report, and testimony during a May 2014 Board hearing.  

The Veteran testified at the May 2014 Board hearing that his rash on the hands, underarms, and thighs originated in service.  He explained that the rash has been occurring since the 1970s.  He admitted that the rash did not worsen and appeared in the same spots each time.  The Veteran stated that physicians have diagnosed it as being dermatitis.  He asserts that his military service caused his rash.  See the Board hearing transcript, pages 9, 10.  

A January 1986 private treatment record contains a diagnosis of questionable tinea cruris, and in April 2007, a VA physician diagnosed him with dermatitis.  VA outpatient treatment records also list dermatitis under the "current problem list."  In March 2010, the Veteran was afforded a VA skin examination.  The March 2010 examiner diagnosed the Veteran with dry scaly macular rash both arms and left leg, not otherwise specified, and rendered and etiological opinion.  SSA records contain a September 2010 examination report which notes dermatitis along the medial aspect of both upper arms and through both lower extremities.  This evidence is new because it has not been previously submitted.  Further, his Board hearing testimony is presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  Additionally, the Veteran has a current diagnosis for his claimed skin rash, and more importantly, a VA examiner has rendered an opinion as to the etiology of the skin rash.  

Reopening of the Veteran's the claim based on the receipt of new and material evidence is therefore warranted and is addressed below.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

As previously mentioned, the Veteran argues that his rash of the hands, underarms, and thighs originated in service.  He alleges that he was treated for a rash in service and continues to have the same rash now.  See the Board hearing transcript, p. 9.  Because the preponderance of the evidence is against the claim, the appeal will be denied.  

As mentioned previously, service treatment records reflect complaints for a rash.  In June 1965, the Veteran visited sick call with complaints of rash in the groin area.  It was noted that he had the rash for four days.  He was prescribed hydrocortisone ointment for the rash.  There are no other complaints thereafter.  The Veteran did not report having or had skin diseases on his report of medical history at ETS, and clinical evaluation of his skin and lymphatics was normal, as noted on the June 1967 report of medical examination at discharge.  

Post service treatment records reflect diagnoses of skin-related disorders.  In January 1986, the Veteran visited a private physician with complaints of a skin rash on the legs.  He was diagnosed with questionable tinea cruris.  In April 2007, the Veteran visited his local VA dermatology clinic for a follow-up for dermatitis.  He reported having a rash since he was in Vietnam.  After physical examination testing, he was diagnosed with dermatitis.  

In March 2010, the Veteran was afforded a VA examination to determine the etiology of his rash of the hands, underarms, and thighs.  The Veteran reported having a dry flat scaly rash on both arms and the left leg.  He explained that the rash started in the year after he was discharged from service.  He reported to the examiner that he sought treatment with a private physician, but never returned for a follow-up.  He further added that physicians have given him both topical antifungal and topical steroids, but the rash consistently returns.  He denied having a chronic rash of his groins.  After physical examination testing, the examiner diagnosed the Veteran with dry scaly macular rash both arms and left leg, not otherwise specified.  

After review of the claims file and examination testing results, the examiner concluded that the Veteran's current skin rash is "less likely as not" caused by or a result of his in-service skin rash in the groin area.  The examiner explained that the in-service groin rash was an acute condition that was treated and resolved because service treatment records show no evidence of a chronic skin disorder while he was in the military.  The examiner further added that the Veteran's current skin rash is different from the in-service skin rash in the groin area; therefore, it is not caused by or a result of the in-service rash in the groin area.  

As mentioned above, the Veteran has asserted that he has had a skin rash off and on since discharge from service.  The Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Veteran's statements regarding any continuity of skin symptoms since service are not credible.  Notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of skin complaints or diagnosed disability until the rash on the legs in 1986.  Significantly, this rash was diagnosed as tinea cruris, and was not in the same location as the rash in service.  Moreover, the next post service evidence of a rash is in April 2007 when the Veteran reported a rash on the arms and legs.  This rash again was not in the same location as the rash in service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran first reported skin problems related to service when he filed his first claim in August 2004, many years after his discharge from service.  It would be reasonably to assume that if the Veteran had been experiencing skin problems since service, he would have reported it sooner.  These discrepancies weigh against the credibility of any current assertions of continuity of skin symptoms since service, advanced in connection with the current claim for monetary benefit.  

Moreover, the Veteran's skin disease is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded on the based upon a showing of continuity of symptomatology.  See Walker v, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that a skin disorder was incurred during service.  See 38 C.F.R. 3.303(d).  In this case, there is no medical evidence or opinion even suggesting a medical nexus between the Veteran's current skin rash and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the March 2010 examiner opined that the Veteran's current skin rash was not related to service or the in-service groin rash and offered a rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion that actually supports the claim.  

The Veteran is competent to describe his skin problems.  However, matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran does not have the appropriate medical training and expertise to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran is not competent to link any current skin disorder to the rash he had in service.  The lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service connection for a rash of the hands, underarms, and thighs must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


The Merits of the PTSD Claim

The Veteran contends that his PTSD is a result of enemy attacks while stationed in Vietnam.  According to his August 2009 stressor statement, the Veteran stated that he was stationed at Tan Son Nhut Air Base, and in January or February of 1966, his unit was ambushed by Viet Cong and a sergeant from his unit was killed.  See the August 2009 stressor statement.   

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the evidence of record demonstrates that the Veteran does not have PTSD in accordance with DSM-IV criteria.  

In October 2009, the Veteran was afforded a VA psychiatric examination. The Veteran reported working as a radio teletype operator during his military service.  When asked about his PTSD stressor event, the Veteran reported being stationed at Tan Son Nhut Air Base for approximately ten months from 1965 to 1966.  The Veteran stated that sometime in April 1966 or May 1966, his base came under a heavy bombardment attack.  During this time, he feared for his life, hid in a ditch, and became entangled in concertina wire.  

Upon mental status testing, the examiner noted that the Veteran was rather large in size, his clothing was mildly soiled and frayed in pieces, but appeared appropriately and casually dressed.  His speech was spontaneous, clear, and coherent, and he displayed a normal affect.  The examiner described his attitude as cooperative, friendly, relaxed, and attentive, and the Veteran described his mood as "happy, happy to be alive."  His attention was intact, and he was oriented to person, time, and place.  His thought process and thought content were both unremarkable, and there were no delusions or hallucinations present.  The Veteran was noted as being able to understand the outcome of his behavior and understand that he has a problem.  His intelligence was noted as being average, and he displayed no inappropriate behavior, panic attacks, homicidal thoughts, suicidal thoughts, or obsessive/ritualistic behavior.  The examiner found no problems with his memory or having any episodes of violence, and determined his impulse control to be good.  The examiner concluded that the Veteran has difficulty falling or staying asleep, nightmares, irritability or outbursts of anger, difficulty concentrating, occasional anxiety around crowds of people, and exaggerated startle response.  He was assigned a global assessment of functioning (GAF) score of 68.  

The examiner noted that the claims file was not available for review, but noted that he reviewed VA treatment records via the compensation and pension records interchange (CAPRI) system, and deemed the Veteran to be a genuinely forthright and reliable historian.  The examiner added that while there was no available verification of the reported in-service stressor, the Veteran's description is consistent with other combat veterans' accounts and appeared to be reliably reported.  The examiner noted the visible scars on the Veteran's lower legs, and attributed them to the barb wire injuries he reported incurring in service while stationed in Vietnam.  

After eliciting a personal history from the Veteran, conducting mental status testing, and performing quantitative psychometric testing, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He noted that the Veteran was in general, functioning pretty well with meaningful interpersonal relationships, and there was no evidence of any traditional mental disorder.  

VA outpatient treatment records reflect no complaints, treatment, or diagnosis of PTSD.  In March 2010, the Veteran underwent a VA mental health assessment for bariatric surgery.  According to the report, the Veteran denied a history of inpatient or outpatient mental health treatment.  After mental status testing, the VA physician concluded that there were no indications of a clinically significant mood disorder, psychopathology or character logical disturbance.  The VA physician further added that from a psychological perspective, nothing emerged to raise "red flags or concerns" regarding the surgery.  He was assigned a GAF score of 80 and no diagnosis of any psychiatric disorder was given.  

The Veteran is competent to describe psychiatric symptoms he experiences as he perceives them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  However, he is not competent to diagnose himself with a particular type of psychiatric disorder.  A disorder such as PTSD is an internal pathology of the psyche that is beyond the capacity for lay observation.  Its etiology and development cannot be determined by observation, or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion that categorizes what he is experiencing in his mind.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He does not have the training and expertise to so.  On the essentially medical question before the Board, lay evidence is of limited evidentiary value.  Instead, the Board must look to the medical evidence of record in determining whether the Veteran has PTSD from the accident he experienced during service.  The competent and objective evidence of record simply does not indicate the presence of PTSD.  

The reported in-service stressor has been confirmed.  See August 2009 Joint Services Records and Research Center (JRSRRC) coordinator review.  However, the presence of a stressor, by itself, is not sufficient to warrant a diagnosis of PTSD.  Here, the medical evidence of record indicates that, despite the presence of a stressor, the Veteran does not have PTSD according to the DSM-IV criteria. 

As there is no competent lay evidence of record and the medical evidence is silent for a diagnosis of PTSD that is in accordance with the DSM-IV, the preponderance of the evidence is against a finding of a current diagnosis.  As there is not a current diagnosis of PTSD, the first element is not met and service connection is not warranted.  38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the Veteran's claim of service connection for PTSD, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2013).  Thus, the claim will be denied.  


The Merits of the Bilateral Hearing Loss Claim

The Veteran contends that his bilateral hearing loss is related to his military service.  At an October 2009 VA examination, the Veteran reported exposure to bombs, artillery, gunfire, and basic training noise.  After discharge from service, he indicated that he worked for General Electric as an electrician with no noise exposure.  See the October 2009 VA examination report.    

As previously stated, the Veteran underwent a VA audiological examination in October 2009.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
15
LEFT
15
15
20
35
30

The average puretone threshold was 18.75 decibels in the right ear and 25 decibels in the left ear. Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner diagnosed the Veteran with mild to moderately-severe high frequency sensorineural hearing loss at 6000 and 8000 Hertz only with excellent word recognition ability in the right ear and mild to moderately-severe high frequency sensorineural hearing loss from 3000 to 8000 Hertz with excellent word recognition ability in the left ear.  

Based on the above-noted audiometric findings, there is no current evidence of auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, no evidence of auditory threshold of 26 decibels or greater for at least three of the above frequencies, and no evidence of speech recognition scores of less than 94 percent using the Maryland CNC Test.  See supra, 38 C.F.R. § 3.385 (2013).  Service connection for a bilateral hearing loss disability is not warranted, as there is no evidence of a current hearing loss disability for VA compensation purposes.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Because the Veteran does not have a hearing loss disability for VA purposes, he does not meet the threshold element of his service connection claim.  Therefore, it is unnecessary for the Board to address the remaining elements of his service connection claim, such as whether there is evidence of hearing loss during service, and whether there is evidence of a nexus, or alternatively, evidence of continuing symptoms since service.  

The Board has also considered the Veteran's reports of difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However the degree to which the Veteran's hearing has decreased is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder).  The appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  Here, the record is negative for any evidence to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, while the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss, as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board assigns greater weight to the competent medical evidence, specifically the October 2009 VA audiology findings, than the Veteran's lay statements.

The preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hearing loss disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2013).  Thus, the claim will be denied.  


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for a rash of the hands, underarms, and thighs is reopened.

Service connection for a rash of the hands, underarms, and thighs is denied.  

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

Remand is required to obtain a VA medical addendum opinion to resolve the question of whether the Veteran's current heart disorder is caused by his military service.  The December 2010 VA opinion is inadequate because although the examiner concluded that the Veteran did not have ischemic heart disease, he did diagnose him with mild hypertensive heart disease and failed to provide an etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the December 2010 examination to render an addendum opinion.  If the December 2010 examiner is available he may conduct a records review and respond to the questions below.  If the December 2010 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA cardiovascular examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following: 

* Service treatment records reflect no complaints, treatment, or diagnosis of a heart disorder.  Upon discharge from service, clinical evaluation of the Veteran's heart was normal, as reflected on the June 1967 report of medical examination at discharge.  On his report of medical history at ETS, the Veteran indicated having pain or pressure in his chest and shortness of breath.  The physician noted that all the items the Veteran marked existed prior to service.  

* In July 2004, the Veteran visited a local VA emergency room for swollen feet.  He denied chest pain or having hypertension.  Chest x-rays showed pulmonary vascular congestion, consistent with mild congestive heart failure (CHF).  Electrocardiogram (EKG) test results showed non-specific ST-T wave changes and normal sinus rhythm (NSR).  He was diagnosed with congestive heart failure and coronary artery disease.  

* In December 2010, the Veteran was afforded a VA cardiovascular examination.  The Veteran reported being diagnosed with congestive heart failure in 2005.  Based on cardiac examination findings, the examiner found no evidence of congestive heart failure or pulmonary hypertension.  The examiner diagnosed the Veteran with hypertension and mild hypertensive heart disease, but concluded that there was no evidence of ischemic heart disease.  The examiner indicated that the Veteran did not have a cardiac event and no EKG was performed in 2004 at the VA emergency room visit to support the diagnosis of CHF.  

* In a May 2011 VA examination report, the examiner concluded that the Veteran's mild hypertensive heart disease is not due to his service-connected diabetes mellitus, type II.  
* In June 2013, the Veteran visited his local VA outpatient treatment facility for uncontrolled obstructive sleep apnea.  While at the treatment visit, he was noted as having dyspnea on exertion (DOE), and given a differential diagnosis (ddx) of congestive of heart failure.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each heart disability found.  In regard to each identified heart disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


